DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s response dated September 16, 2021.  Claim 1 is amended, Claim 11 is cancelled, Claims 1-10 and 12-17 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-10, 12-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015108078-A1 (hereinafter YAMADA machine translation relied upon) in view of US Patent App 20160128378-A1 (hereinafter KUERSTEINER) and US 6595217 B1 (hereinafter CASE).
Regarding claims 1 and 2, YAMADA discloses tip paper for a smoking article that feels good when the smoker comes into contact with the paper (Abstract).  YAMADA teaches an aerosol generating member (Fig. 1, cigarette engraving 1);  5a filter (filter portion 9) comprising a filter material (charcoal segment filter tow 3) and one or more filter wrappers (molding paper 6) wound around an outer circumferential surface of the filter material; and an outer wrapper (chip paper 5) wound around the outer circumferential surfaces of an end part of the aerosol 10generating member and the filter, wherein the outer circumferential surface of the outer wrapper has an arithmetic mean roughness of less than 2.0 µm or is 1.0 µm or less and the outer wrapper has a hardness less than 90%.    
Regarding the arithmetic mean roughness, YAMADA teaches smoothness of the wrapping paper is improved by including nanofibers to produce a good touch for the smoker.  YAMADA teaches that the smoothness is high in the chip paper containing the nanofibers (Page 2, see highlighted portion).   YAMADA goes on to disclose that the nanofibers are small in micro size when measured on a micrograph and therefore are very smooth.  YAMADA further discloses that the possible nanofibers include, “polystyrene, polycarbonate, …” (Page 2, see highlighted portion).  These materials are disclosed in the instant specification.  Therefore, given that the conditions of the wrapper disclosed by YAMADA are the same as those disclosed in the instant specification to result in a wrapper having the claimed arithmetic mean roughness, the arithmetic mean roughness of the wrapper material taught by YAMADA is expected inherently to be the same.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155.  Titanium Metal Corp. v. Banner, 227 USPQ 773.  In re Fitzgerald, 205 USPQ 597, In re Best, 195 USPQ 430.
YAMADA does not explicitly disclose wherein a hardness of the filter wound with the outer wrapper is less than 90%15 and the filter wound with the outer wrapper has a compression recovery of 60% or more after a compression load of 2.5 N is applied to a range of a length of 10 mm in the diameter direction thereof.  
KUERSTEINER teaches a smoking article comprising a tobacco rod, a filter and tipping material attaching the tobacco rod and the filter (Abstract).  KUERSTEINER teaches that the smoking article should have hardness which denotes a resistance to deform.  Where the hardness is greater, the article returns to the original, undepressed, cigarette diameter (¶10).  KUERSTEINER teaches that when the smoking article is compressed to 66.67% of its original diameter it returns to 33.33% of its original diameter (¶108).  Further KUERSTEINER teaches that it would be preferable for the mouth end to return to a perfect circle (0% ovality) after deformation (¶114).   As discussed above with respect to arithmetic mean roughness, given that the conditions of the wrapper disclosed by KUERSTEINER are the same as those disclosed in the instant specification to result in a wrapper having the claimed compression recovery, the compression recovery of the wrapper material taught by KUERSTEINER is expected inherently to be the same.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155.  Titanium Metal Corp. v. Banner, 227 USPQ 773.  Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims.  In re Fitzgerald, 205 USPQ 597, In re Best
KUERSTEINER teaches that the hardness of the smoking article is at least about 90%.  This means that it could be slightly less or slightly more.  Therefore less than 90% is contemplated.  
CASE teaches a cigarette filter rod comprising a filtration material moisture disintegrative paper (Abstract).  CASE teaches that resulting filter rod preferably exhibits a Borgwaldt hardness of between 50% and 95% (Col. 2, lines 9-10).
  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified YAMADA to provide wherein a hardness of the filter wound with the outer wrapper is less than 90% and the filter wound with the outer wrapper has a compression recovery of 60% or more after a compression load of 2.5 N is applied to a range of a length of 10 mm in the diameter direction thereof as taught in KUERSTEINER and CASE.  Regarding the compression recovery and load, a person of ordinary skill in the art would obviously provide a wrapper that maintained a circular shape throughout the smoking of the article.  Doing so would improve user experience and perception of product quality while incorporating improved smoothness to the lips.  
Regarding the hardness, it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case, the device of YAMADA would not operate differently than the claimed values and since a hardness of at least about 90% would function as with the claimed 
Regarding claim 3, modified YAMADA discloses the smoking article of claim 1 as discussed above.  For the reasons discussed above, KUERSTEINER further discloses wherein a recovery angle after folded of the 25outer wrapper or the one or more filter wrappers is 60 degrees or more.  
Regarding claim 4, modified YAMADA discloses the smoking article of claim 3 as discussed above.  For the reasons discussed above, KUERSTEINER further discloses wherein the recovery angle after folded of the outer wrapper or the one or more filter wrappers is 30100 degrees or more.  
Regarding claim 5, modified YAMADA discloses the smoking article of claim 4 as discussed above.  For the reasons discussed above, KUERSTEINER further discloses wherein the recovery angle after folded of the outer wrapper or the one or more filter wrappers is 100 degrees or more and 120 degrees or less.  
Regarding claim 6, modified YAMADA discloses the smoking article of claim 1 as discussed above.  YAMADA further discloses wherein the outer wrapper is a sheet including a plurality of layers (Claim 3).  
Regarding claim 7, modified YAMADA discloses the smoking article of claim 6 as discussed above.  YAMADA further discloses wherein the sheet including the plurality of layers comprises a base layer composed of a film containing polyolefin or polyester as a main component.  YAMADA discloses a list of materials to be used, “polystyrene, polycarbonate, poly (meth) acrylate, polyvinyl chloride, polyethylene terephthalate,nylon-6,6, nylon-4,6. Plastic resin, polyurethane, polyvinyl alcohol, polylactic acid, polycaprolactone, polyethylene glycol, polyethylene-vinyl acetate copolymer, polyethylene-vinyl alcohol copolymer, polyethylene oxide, biodegradable polymer such as collagen, polyacrylonitrile, polyamide, Examples include synthetic fibers made of synthetic resin such as polyaniline, para-aramid, polyvinyl acetate, acetyl cellulose (acetate) and a mixture of the above polymers.” (Page 2).  This list includes well-known polyolefins, namely polyethylene. 
Regarding claim 9, modified YAMADA discloses the smoking article of claim 7 as discussed above.  YAMADA further discloses wherein the sheet including the plurality of layers further comprises a surface layer provided on one surface or both surfaces of the base layer (Page 3, the paper can include a plurality of layers without limitation to the order or surfaces).  
Regarding claim 10, modified YAMADA discloses the smoking article of claim 9 as discussed above.  YAMADA further discloses wherein the surface layer contains an inorganic filler (Page 3, Claim 8).  
Regarding claim 12, modified YAMADA discloses the smoking article of claim 1 as discussed above.  Modified YAMADA does not explicitly disclose wherein a basis weight of the outer wrapper is 100 g/m2 or more.  
KUERSTEINER teaches one or more filter wrappers have a basis weight greater than 50 grams per square meter (¶60).  KUERSTEINER further teaches that the basis weight can be more or less, but also that there may be multiple filter wrappers and therefore the basis weight can increase with additional wrappers.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified YAMADA to provide wherein a basis weight of the outer wrapper is 100 g/m2 or more.  A person of ordinary skill in the art would layer filter wrappers to achieve a desired mouth feel and lack of deformation.  These filter layers would result in a basis weight of 100 g/m2 or more.  Though KUERSTEINER teaches that greater than 100 g/m2 is not a preferred, it does not exclude, especially when multiple wrappers are employed.
Regarding claim 13, modified YAMADA discloses the smoking article of claim 1 as discussed above.  Modified YAMADA does not explicitly disclose wherein a thickness of the outer wrapper is 100 µm or more.  
YAMADA discloses that the thickness of the chip paper is usually 10 to 50 μm (page 3).  YAMADA further discloses that the chip paper may comprise several layers.  Therefore the chip paper can be thicker.
KUERSTEINER teaches that the filter wrapper can have a thickness of 100 μm (¶92).  In one embodiment the thickness is 140 μm (¶100).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified YAMADA to provide wherein a thickness of the outer wrapper is 100 µm or more.  A person or ordinary skill in the art would vary the thickness of the wrapping paper to minimize deformation or improve mouth feel.  
Regarding claim 14, modified YAMADA discloses the smoking article of claim 1 as discussed above.  YAMADA further discloses wherein the one or more filter wrappers are films containing polyolefin as a main component or 30films containing polyester as a main component.   YAMADA discloses a list of materials to be used, “polystyrene, polycarbonate, poly (meth) acrylate, polyvinyl chloride, polyethylene terephthalate,nylon-6,6, nylon-4,6. Plastic resin, polyurethane, polyvinyl alcohol, polylactic acid, polycaprolactone, polyethylene glycol, polyethylene-vinyl acetate copolymer, polyethylene-vinyl alcohol copolymer, polyethylene oxide, biodegradable polymer such as collagen, polyacrylonitrile, polyamide, Examples include synthetic fibers made of synthetic resin such as polyaniline, para-aramid, polyvinyl acetate, acetyl cellulose (acetate) and a mixture of the above polymers.” (Page 2).  This list includes well-known polyolefins, namely polyethylene. 
Regarding claim 16, modified YAMADA discloses the smoking article of claim 14 as discussed above.  Modified YAMADA does not explicitly disclose wherein a total basis weight of the one or more filter wrappers is 100 g/m2 or more.  
KUERSTEINER teaches one or more filter wrappers have a basis weight greater than 50 grams per square meter (¶60).  KUERSTEINER further teaches that the basis weight can be more or less, but also that there may be multiple filter wrappers and therefore the basis weight can increase with additional wrappers.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified YAMADA to provide wherein a total basis weight of the one or more filter wrappers is 100 g/m2 or more.  A person of ordinary skill in the art would layer filter wrappers to achieve a desired mouth feel and lack of deformation.  These filter layers would result in a basis weight of 100 g/m2 or more.  Though KUERSTEINER teaches that greater than 100 g/m2
Regarding claim 17, modified YAMADA discloses the smoking article of claim 14 as discussed above.  Modified YAMADA does not explicitly disclose wherein a total thickness of the one or more 5filter wrappers is 100 µm or more.
YAMADA discloses that the thickness of the chip paper is usually 10 to 50 μm (page 3).  YAMADA further discloses that the chip paper may comprise several layers.  Therefore the chip paper can be thicker.
KUERSTEINER teaches that the filter wrapper can have a thickness of 100 μm (¶92).  In one embodiment the thickness is 140 μm (¶100).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified YAMADA to provide wherein a total thickness of the one or more filter wrappers is 100 µm or more.  A person or ordinary skill in the art would vary the thickness of the wrapping paper to minimize deformation or improve mouth feel.  
Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over YAMADA in view of KUERSTEINER an in further view of WO 2012049880-A1 (hereinafter ONO) machine translation relied upon.  
Regarding claim 8, modified YAMADA discloses the smoking article of claim 7 as discussed above.  Modified YAMADA does not explicitly disclose wherein the base layer is a biaxially-drawn 10film.  
ONO teaches a cigarette with a filter member and a wrap.  The wrap is made from a polymer material, “mixed with polyethylene or polypropylene, for example, YUPO manufactured by YUPO Corporation” (page 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified YAMADA to provide disclose wherein the base layer is a biaxially-drawn film as taught in ONO.  The instant application discloses the use of Yupo as the biaxially-drawn film.  ONO teaches Yupo in a disclosure before the effective filing date.  A person of ordinary skill in the art would obviously use Yupo manufactured films, including available biaxially-drawn films, when selecting material for the base layer.  Doing so would improve deformation and resist tears in the wrapping.
Regarding claim 15, modified YAMADA discloses the smoking article of claim 14 as discussed above.  Modified YAMADA does not explicitly disclose wherein the one or more filter wrappers are biaxially-drawn films.  
ONO teaches a cigarette with a filter member and a wrap.  The wrap is made from a polymer material, “mixed with polyethylene or polypropylene, for example, YUPO manufactured by YUPO Corporation” (page 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified YAMADA to provide disclose wherein the one or more filter wrappers are biaxially-drawn films.  The instant application discloses the use of Yupo as the biaxially-drawn film.  ONO teaches Yupo in a disclosure for cigarette wrappings before the effective filing date.  A person of ordinary skill in the art would obviously use Yupo manufactured films, including available biaxially-drawn films, when selecting material for the filter wrappers.  Doing so would improve deformation and resist tears in the wrapping.
Response to Amendment/Arguments
Applicant's arguments filed September 16, 2021 have been fully considered but they are not persuasive.
Applicant argues, “The claimed smoking article with a filter provides a good feeling (comfort of holding) when holding its mouthpiece portion between the lips. The comfort of holding can be remarkably improved by synergetic effects of limiting the arithmetic mean roughness on the outer circumferential surface of the outer wrapper to less than 2.0 pm, limiting the compression recovery of the filter wound with the outer wrapper to 60% or more, and limiting the hardness of the filter wound with the outer wrapper to less than 90%. The improvement of the sensory evaluation of the comfort of holding is shown in the results of Example 1, Example 4, and Example 6 of TABLE 1 of the specification.”
YAMADA discloses a smoking article with a good feel (Abstract). YAMADA discloses that the nanofiber is included to improve a smoker’s favorable touch (Page 2).  
KUERSTEINER teaches that the filter hardness can be adjusted to accommodate the smoking experience (¶7).  Applicant argues, “Moreover, [0007] of Kuersteiner reads "If the hardness is lower than about 90%, the mouth end may be considered too yielding and soft for the consumer." In addition, paragraph [0057] of Kuersteiner discloses that the hardness is at least about 92% and no more than 94%. According to this disclosure, a person of ordinary skill in the art would not consider Kuersteiner to disclose a hardness of less than 90% as recited in the claims.
CASE teaches filter rods with a hardness range of 50%-95%
Therefore, the prior art obviously combines to a hardness of less than 90% to provide a good feeling to the user when holding the filter. 
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE LYNN MOORE whose telephone number is (313)446-6537.  The examiner can normally be reached on Mon - Thurs 7:30 to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747